The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 7/14/2022.
Claim 1, 10 and 19 are amended.
Claims 6, 7, 9, 15, 16, 18, 24, 25 and 27 are cancelled.
Claims 1-5, 8, 10-14, 17, 19-23 and 26 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
Response to Arguments
7. Applicant`s arguments filed July 14, 2022 have been fully considered but they are not persuasive with respect to prior art rejection.
8. Applicant`s arguments have been considered but are not persuasive, As per independent claim 1, Applicant argued that Tzafrir/Tong do not appear to explicitly disclose “determining a first operation event among a plurality of operation events executed by the memory control circuit unit in a background mode as a successfully executed operation event if the first operation event is completed before the memory storage device leaves the background mode; determining a second operation event among the operation events executed by the memory control circuit unit in the background mode as a failed executed operation event if the second operation event is not completed before the memory storage device leaves the background mode”, where Examiner relies on a newly cited reference Waldrop to teach these limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14, 17, 19-23 and 26 are rejected under 35 U.S.C. 103(a) as being disclosed by Tzafrir et al. (US PGPUB 2005/0114592 hereinafter referred to as Tzafrir), in view of Hunt et al.  (US PGPUB 2019/0041957 hereinafter referred to as Hunt), and further in view of Tong et al.  (US PGPUB 2017/0220500 hereinafter referred to as Tong) and further in view of Waldrop (US 10,447,267 hereinafter referred to as Waldrop).
As per independent claim 1, Tzafrir discloses a memory management method, adapted to a memory storage device comprising a memory control circuit and a rewritable non-volatile memory module, the memory management method comprising: at least one operation event executed by the memory storage device in a first mode [(Paragraphs 0001, 0009, 0014, 0024 and 0040; FIGs. 1 and 3) wherein Tzafrir teaches a memory system, that includes controller 110 and memory dies 120, and method for adaptive auto-sleep and background operations is provided. In one embodiment, a controller of a memory system measures an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory. The controller adjusts a time period after which the controller enters an auto-sleep mode based on the measured amount of time; the controller of such memory system is programmed with a predetermined time threshold, and if the memory has been idle for longer than the predetermined time threshold (e.g., due to inactivity of a host), the controller places the memory system in an auto-sleep mode to reduce the current and power consumed by the memory system. Before the memory system is put to sleep, the controller typically performs various tasks to prepare for sleep mode, such as saving user and management data from volatile memory to non-volatile memory and powering off hardware components. When the controller senses a new command from the host, the controller typically performs various tasks to exit from sleep mode, such as copying user and management data from non-volatile memory to volatile memory and powering on hardware components to correspond to the claimed limitation], wherein in the background mode, the memory storage device executes a background operation corresponding to the operation events [(Paragraphs 0047-0048; FIGs. 1 and 3-4) wherein Tzafrir teaches the self-learning mechanism discussed above for adjusting an auto-sleep threshold can instead or additionally be used for adjusting a time period after which the controller performs a background operation. A background operation is in contrast to a foreground operation, which is an operation that is preferably performed to completion without being interrupted and typically has a predetermined completion time. A foreground command is typically issued by the host controller and sent to the memory system 100 for execution. Examples of a foreground command include, but are not limited to, a read command, a write command, and an erase command. In contrast, a background operation refers to an operation that can be preempted/interrupted by a foreground command and continued at a later time. Unlike foreground commands which typically have a predetermined completion time, background commands can have an uncertain completion time, depending on how much they are interrupted by foreground commands. A background command can be performed whenever possible when no host foreground commands are currently being executed and after a period of idle time. Examples of background operations include, but are not limited to, data scrambling, column replacement, handling write aborts and/or program failures (via safe zones), read scrubbing, wear leveling, bad block and/or spare block management, error detection code (EDC) functionality, status functionality, encryption functionality, error recovery, and address mapping (e.g., mapping of logical to physical blocks) to correspond to the claimed limitation] , adjusting a threshold value [(Paragraphs 0009-0010, 0030, 0041 and 0044-0047; FIGs. 1 and 3-4) wherein Tzafrir teaches a memory system and method for adaptive auto-sleep and background operations is provided. In one embodiment, a controller of a memory system measures an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory. The controller adjusts a time period after which the controller enters an auto-sleep mode based on the measured amount of time. The time period is adjusted based on the measured amount of time and on at least one additional amount of time for at least one additional operation; wherein when the interrupt circuitry 130 receives a transaction end signal from the memory interface 125, the interrupt circuitry 130 activates the clock 135 (which can be a hardware component that serves as a real time or non-real time clock). The interrupt circuitry 130 stops the clock 135 in response to receiving the transaction start signal from the host interface 115. In this way, the clock 135 measures the amount of time between when the memory 120 completes an operation to when the controller 110 receives a command to perform another operation in the memory 120. This measured time is then provided to the self-learning circuitry 140, which uses this measured time to adjust an auto-sleep threshold (i.e., a time period after which the controller 110 enters an auto-sleep mode) to correspond to the claimed limitation].  
Tzafrir does not appear to explicitly disclose determining a first operation event among a plurality of operation events executed by the memory control circuit unit in a background mode as a successfully executed operation event if the first operation event is completed before the memory storage device leaves the background mode; determining a second operation event among the operation events executed by the memory control circuit unit in the background mode as a failed executed operation event if the second operation event is not completed before the memory storage device leaves the background mode.
However, Waldrop discloses determining a first operation event among a plurality of operation events executed by the memory control circuit unit in a background mode as a successfully executed operation event if the first operation event is completed before the memory storage device leaves the background mode; determining a second operation event among the operation events executed by the memory control circuit unit in the background mode as a failed executed operation event if the second operation event is not completed before the memory storage device leaves the background mode [(Column 1, lines 57-67 and Column 4, lines 25-32; FIG.2) where Waldrop teaches where the electrical system, or a portion of the electrical system, may occasionally operate in low-power modes (e.g., sleep mode, clock gating mode) to improve operational efficiency, such as power consumption. For example, certain logic circuitry may enter standby mode when there is no data input to the electrical system. In low-power modes, the inputs (e.g., logic low inputs) to the circuit paths of the logic circuitry and thus, to the semiconductor devices, may be static for extended periods of time, such that the devices remain in the same state for relatively long amounts of time. The NBTI control signals sent along these circuit paths may increase equalization of an amount of stress to each of the devices on the circuit paths, thereby increasing uniformity of wear for the devices. As an example, an asynchronous NBTI oscillator may generate an NBTI control signal that is shared among multiple circuit paths to more evenly distribute wear leveling. The NBTI oscillator may be considered asynchronous since the toggling of the circuit paths may not be governed by a clock during low-power modes. For paths that contain latches, timing of the toggling of the one or more circuit paths may be controlled to enable the NBTI control signals to propagate downstream of the latch and thereby, somewhat evenly stress downstream devices when in low-power mode and when the latch may improperly cause the path to exit the NBTI toggle mode before NBTI toggling has completed propagating through the path being toggled. Additionally or alternatively, non-deterministic control of the latches may result in an accidental latching of a signal that becomes a command signal downstream, where Waldrop teaches determining if the control operation is a success or fail based on whether the latch exits the NBTI toggle mode before the NBTI toggling has completed propagating through the path being toggled which corresponds to the claimed determining steps of identifying the event operation as successful or failure to correspond to the claimed limitation].
Tzafrir and Waldrop are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Tzafrir and Waldrop before him or her, to modify the method of Tzafrir that teaches determining successful and unsuccessful operations in the toggling mode of Waldrop because it will enhance power consumption.
The motivation for doing so would be [“ improve operational efficiency” (Column 1, line 60 by Waldrop)].
Tzafrir does not appear to explicitly disclose obtaining a first total number of successfully executed operation events, obtaining a second total number of failed executed operation events.
However, Hunt discloses obtaining a first total number of successfully executed operation events, obtaining a second total number of failed executed operation events [(Paragraphs 0001 and 0022; FIG.2) where the compute device 110, in operation, may execute a method 200 for efficiently detecting idle poll loops. The method 200 begins with block 202, in which the compute device 110 determines whether to detect idle poll loops; where, in response to a determination to detect idle poll loops, the method 200 advances to block 204, in which the compute device 110 determines a ratio of unsuccessful operations to successful operations over a predefined time period (e.g., 10 microseconds) for a core 140 (e.g., the core 142) that is assigned to continually poll a memory address for a change in status. In doing so, and as indicated in block 206, the compute device 110, in the illustrative embodiment, determines a ratio of unsuccessful operations to successful operations of a core 140 (e.g., the core 142) that is assigned to continually poll a queue 150 (e.g., the queue 152) associated with the NIC 122 for newly received packets. In determining the ratio, the compute device 110 may determine a ratio of unsuccessful operations to successful operations of a core 140 (e.g., the core 142) utilized by a virtual machine, as indicated in block 208. As indicated in block 210, the compute device 110, in the illustrative embodiment, monitors the occurrences of unsuccessful operations to successful operations with the PMU 130. Further, and as indicated in block 212, the compute device 110 may determine the ratio (e.g., based on the occurrences monitored by the PMU 130) with a different core (e.g., the core 144) than the core 142 that is used to poll the memory address. In determining the ratio of unsuccessful operations to successful operations, the compute device 110 may determine the ratio of unsuccessful speculative operations to successful speculative operations, as indicated in block 214, where Hunt teaches obtaining a first number of successful operations in idle mode and a second number of unsuccessful number of executed operation in idle mode as well as determining a ratio based on unsuccessful and successful operation in such idle mode which corresponds to the claimed background mode to correspond to the claimed limitation].
Tzafrir and Hunt are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Tzafrir and Tong before him or her, to modify the method of Tzafrir that teaches determining successfule and unsuccessful operations in idle (background) mode of Hunt because it will enhance power consumption.
The motivation for doing so would be [“ conserve power and reduce the operating expenses of the compute device” (Paragraph 0010 by Hunt)].

Tzafrir does not appear to explicitly disclose obtaining a success rate calculated based on the first total number and the second total number; and adjusting a threshold value according to the success rate.
However, Tong discloses obtaining a success rate calculated based on the first total number and the second total number [(Paragraphs 0019, 0023, 0041, 0060-0061, 0119 and 0125) where where the  controller dynamically adjusts the processing quantity threshold or the hibernation time described above according to a received processing result of an object IO request  that includes the total number of successfully executed operations and total number of failed operation events, the controller needs to collect statistics on and analyze the processing result of the object IO request, calculating a processing success rate of an object IO request according to the current value of the sent quantity and the current value of the successfully processed quantity. In this embodiment of the present invention, the controller dynamically adjusts the processing quantity threshold or the hibernation time according to a processing success rate of an object IO request, where the success rate is the ratio of the current value of successfully processed quantity, that inherits the feature of the total number of successfully executed operation event, to the current value of a sent quantitiy that includes the total number of failed operation event to correspond to the claimed limitation]; and adjusting a threshold value according to the success rate, [(Paragraphs 0019, 0023, 0041 and 0060) where the adjusting the processing quantity threshold according to a received processing result of an object IO request includes: periodically acquiring, by the controller, a current value of the sent quantity and a current value of the successfully processed quantity according to a preset time period; calculating a processing success rate of an object IO request according to the current value of the sent quantity and the current value of the successfully processed quantity; and adjusting the processing quantity threshold by using the processing success rate as a first adjustment coefficient by periodically acquiring, by the controller, a current value of the sent quantity and a current value of the successfully processed quantity according to a preset time period; calculating a processing success rate of an object IO request according to the current value of the sent quantity and the current value of the successfully processed quantity; and adjusting the hibernation time by using the processing success rate as a first adjustment coefficient, where it will be obvious to modify the method of Tzafrir that teaches; where it will be obvious to modify the method of Tzafrir that teaches adjusting the auto-sleep threshold to include the adjustment of the hibernation threshold based on the success rate of IO requests of Tong because it will enhance data access to correspond to the claimed limitation].
Tzafrir and Tong are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Tzafrir and Tong before him or her, to modify the method of Tzafrir that teaches adjusting the auto-sleep threshold to include the adjustment of the hibernation threshold based on the success rate of IO requests of Tong because it will enhance data access.
The motivation for doing so would be [“ improving performance and a success rate of the object-based storage system for processing an object IO request” (Paragraph 0060, lines 14-15 by Tong)].
 Tzafrir further discloses counting time information in a normal mode; and instructing the memory storage device to enter the background mode  to execute the background operation in response to the time information satisfying the threshold value [(Paragraphs 0014-0015, 0027, 0030, 0034-0041 and 0044-0048; FIGs. 1 and 3-4) wherein Tzafrir teaches when the controller is configured to measure idle time of the memory and determine if the measured idle time of the memory is less than or greater than an auto-sleep threshold. In response to determining that the measured idle time is less than the auto-sleep threshold, the controller decreases the auto-sleep threshold. In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller increases the auto-sleep threshold. FIG. 3 is a flow chart 300 that illustrates this embodiment. As shown in FIG. 3, the controller 110 measures the idle time of the memory (act 310). Next, the controller 110 determines if the measured idle is less than or greater than an auto-sleep threshold (act 320). In response to determining that the measured idle time is less than the auto-sleep threshold, the controller 110 decreases the auto-sleep threshold (act 330). In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller 110 increases the auto-sleep threshold (act 340). In this way, the controller 110 can reduce the time period when the measured amount of time is less than the auto-sleep threshold (time period T), or less than T plus t1 and t2. That is, if the memory 120 is idle less than the time period T (or less than T plus t1 and t2), the controller 110 can reduce the time period T, which would cause the memory system 100 to go to sleep more frequently. Conversely, the controller 110 can increase the time period when the measured amount of time is more than the time period T (or more than T plus t1 and t2). Of course, other algorithms can be used, e.g., depending on the need of the memory system 100 for performance and power optimization. Measuring the idle time and dynamically self-adjusting the time period T after which the controller 110 enters an auto-sleep mode can be performed in any suitable way. For example, in one embodiment, idle time is measured as the amount of time between when the memory 120 completes an operation and when the controller 110 receives a command to perform another operation in the memory 120 to correspond to the claimed limitation].
 Therefore, it would have been obvious to combine Tzafrir, Hunt and Tong to obtain the invention as specified in the instant claim.
As per claim 2, Tzafrir discloses wherein adjusting the threshold value according to the success rate comprises: increasing the threshold value by an adjustment value if the success rate is complied with a first condition [(Paragraphs 0009-0010, 0030, 0041 and 0044-0047; FIGs. 1 and 3-4) wherein Tzafrir teaches a memory system and method for adaptive auto-sleep and background operations is provided. In one embodiment, a controller of a memory system measures an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory. The controller adjusts a time period after which the controller enters an auto-sleep mode based on the measured amount of time. The time period is adjusted based on the measured amount of time and on at least one additional amount of time for at least one additional operation which can be modified to include the success rate of Tong; wherein when the interrupt circuitry 130 receives a transaction end signal from the memory interface 125, the interrupt circuitry 130 activates the clock 135 (which can be a hardware component that serves as a real time or non-real time clock). The interrupt circuitry 130 stops the clock 135 in response to receiving the transaction start signal from the host interface 115. In this way, the clock 135 measures the amount of time between when the memory 120 completes an operation to when the controller 110 receives a command to perform another operation in the memory 120. This measured time is then provided to the self-learning circuitry 140, which uses this measured time to adjust an auto-sleep threshold (i.e., a time period after which the controller 110 enters an auto-sleep mode)such that measuring the idle time and dynamically self-adjusting the time period T after which the controller 110 enters an auto-sleep mode can be performed in any suitable way. For example, in one embodiment, idle time is measured as the amount of time between when the memory 120 completes an operation and when the controller 110 receives a command to perform another operation in the memory 120 to correspond to the claimed limitation].
As per claim 3, Tzafrir discloses wherein the step of adjusting the threshold value according to the success rate comprises: decreasing the threshold value by an adjustment value if the success rate is complied with a second condition [(Paragraphs 0009-0010, 0030, 0039-0041 and 0044-0047; FIGs. 1 and 3-4) wherein Tzafrir teaches a memory system and method for adaptive auto-sleep and background operations is provided. In one embodiment, a controller of a memory system measures an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory. The controller adjusts a time period after which the controller enters an auto-sleep mode based on the measured amount of time. The time period is adjusted based on the measured amount of time and on at least one additional amount of time for at least one additional operation which can be modified to include the success rate of Tong; wherein when the interrupt circuitry 130 receives a transaction end signal from the memory interface 125, the interrupt circuitry 130 activates the clock 135 (which can be a hardware component that serves as a real time or non-real time clock). The interrupt circuitry 130 stops the clock 135 in response to receiving the transaction start signal from the host interface 115. In this way, the clock 135 measures the amount of time between when the memory 120 completes an operation to when the controller 110 receives a command to perform another operation in the memory 120. This measured time is then provided to the self-learning circuitry 140, which uses this measured time to adjust an auto-sleep threshold (i.e., a time period after which the controller 110 enters an auto-sleep mode)such that measuring the idle time and dynamically self-adjusting the time period T after which the controller 110 enters an auto-sleep mode can be performed in any suitable way. For example, in one embodiment, idle time is measured as the amount of time between when the memory 120 completes an operation and when the controller 110 receives a command to perform another operation in the memory 120. Further, FIG. 3 is a flow chart 300 that illustrates this embodiment. As shown in FIG. 3, the controller 110 measures the idle time of the memory (act 310). Next, the controller 110 determines if the measured idle is less than or greater than an auto-sleep threshold (act 320). In response to determining that the measured idle time is less than the auto-sleep threshold, the controller 110 decreases the auto-sleep threshold (act 330). In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller 110 increases the auto-sleep threshold (act 340). In this way, the controller 110 can reduce the time period when the measured amount of time is less than the auto-sleep threshold (time period T), or less than T plus t1 and t2. That is, if the memory 120 is idle less than the time period T (or less than T plus t1 and t2), the controller 110 can reduce the time period T, which would cause the memory system 100 to go to sleep more frequently. Conversely, the controller 110 can increase the time period when the measured amount of time is more than the time period T (or more than T plus t1 and t2). Of course, other algorithms can be used, e.g., depending on the need of the memory system 100 for performance and power optimization to correspond to the claimed limitation].
As per claim 4, Tzafrir discloses not to adjust the threshold value if the success rate is complied with a third condition [(Paragraphs 0009-0010, 0030, 0039-0041 and 0044-0047; FIGs. 1 and 3-4) wherein Tzafrir teaches the self-learning circuitry 140 in the controller 110 monitors the actual time that passes since the controller 110 completed the last operation for an existing command and until receiving an indication for a new request. The time since the controller 110 completes the operation for an existing command until it receives an indication from the host for a new request is represented as Td=Ts+t2+Tact+t1 and is monitored by the self-learning circuitry 140 on a regular basis and updated accordingly. For example, the self-learning circuitry 140 can measure the time frame (Td) since the controller 110 finishes its activity and until it gets an indication from the host for the next activity. If this time Td is much smaller (say by a threshold Ta, which can be configured by the controller 110) than the time T+t1+t2 for N number of transactions (N can be a defined number of transactions and can be associated with one or more commands), then T can be adjusted (reduced) as much as possible, provided that, in this particular embodiment, T+t1+t2>Td. Similarly, if Td>T+T1+T2, then the time T can be adjusted (increased) such that T+t1+t2>Td, which can be modified to include the success rate of Tong. There are several alternatives that can be used with these embodiments. For example, the self-learning mechanism discussed above for adjusting an auto-sleep threshold can instead or additionally be used for adjusting a time period after which the controller performs a background operation. A background operation is in contrast to a foreground operation, which is an operation that is preferably performed to completion without being interrupted and typically has a predetermined completion time. A foreground command is typically issued by the host controller and sent to the memory system 100 for execution. Examples of a foreground command include, but are not limited to, a read command, a write command, and an erase command, wherein the monitoring operations of the self-learning circuitry and making adjustments based on the time differentces inherits the feature of not adjust the threshold if there is no time difference to correspond to the claimed limitation].
As per claim 5, Tzafrir discloses wherein the operation events comprise at least one of a table read event, a data extraction event and a data write event performed to a rewritable non-volatile memory module in the memory storage device [(Paragraphs 001, 0009-0010, 0027, 0030, 0034, 0041 and 0044-0048; FIGs. 1 and 3-4) wherein Tzafrir teaches the self-learning mechanism discussed above for adjusting an auto-sleep threshold can instead or additionally be used for adjusting a time period after which the controller performs a background operation. A background operation is in contrast to a foreground operation, which is an operation that is preferably performed to completion without being interrupted and typically has a predetermined completion time. A foreground command is typically issued by the host controller and sent to the memory system 100 for execution. Examples of a foreground command include, but are not limited to, a read command, a write command, and an erase command. In contrast, a background operation refers to an operation that can be preempted/interrupted by a foreground command and continued at a later time. Unlike foreground commands which typically have a predetermined completion time, background commands can have an uncertain completion time, depending on how much they are interrupted by foreground commands. A background command can be performed whenever possible when no host foreground commands are currently being executed and after a period of idle time. Examples of background operations include, but are not limited to, data scrambling, column replacement, handling write aborts and/or program failures (via safe zones), read scrubbing, wear leveling, bad block and/or spare block management, error detection code (EDC) functionality, status functionality, encryption functionality, error recovery, and address mapping (e.g., mapping of logical to physical blocks), where the memory system 100 can take any suitable form. For example, the memory system 100 can be a removable mass storage device, such as, but not limited to, a handheld, removable memory device, such as a memory card (e.g., a Secure Digital (SD) card, a micro Secure Digital (micro-SD) card, or a MultiMedia Card (MMC)), or a universal serial bus (USB) device. The memory system 100 can also take the form of an embedded mass storage device, such as an eSD/eMMC embedded flash drive or an embedded or removable solid state drive (SSD) found in, for example, portable computing devices, such as laptop computers, and tablet computers to correspond to the claimed limitation].
As per claim 8, Tzafrir discloses wherein the time information reflects an idle time of the memory storage device in the second mode [(Paragraphs 0014-0015, 0027, 0030, 0034-0041 and 0044-0048; FIGs. 1 and 3-4) wherein Tzafrir teaches when the controller controller is configured to measure idle time of the memory and determine if the measured idle time of the memory is less than or greater than an auto-sleep threshold. In response to determining that the measured idle time is less than the auto-sleep threshold, the controller decreases the auto-sleep threshold. In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller increases the auto-sleep threshold. FIG. 3 is a flow chart 300 that illustrates this embodiment. As shown in FIG. 3, the controller 110 measures the idle time of the memory (act 310). Next, the controller 110 determines if the measured idle is less than or greater than an auto-sleep threshold (act 320). In response to determining that the measured idle time is less than the auto-sleep threshold, the controller 110 decreases the auto-sleep threshold (act 330). In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller 110 increases the auto-sleep threshold (act 340). In this way, the controller 110 can reduce the time period when the measured amount of time is less than the auto-sleep threshold (time period T), or less than T plus t1 and t2. That is, if the memory 120 is idle less than the time period T (or less than T plus t1 and t2), the controller 110 can reduce the time period T, which would cause the memory system 100 to go to sleep more frequently. Conversely, the controller 110 can increase the time period when the measured amount of time is more than the time period T (or more than T plus t1 and t2). Of course, other algorithms can be used, e.g., depending on the need of the memory system 100 for performance and power optimization. Measuring the idle time and dynamically self-adjusting the time period T after which the controller 110 enters an auto-sleep mode can be performed in any suitable way. For example, in one embodiment, idle time is measured as the amount of time between when the memory 120 completes an operation and when the controller 110 receives a command to perform another operation in the memory 120 to correspond to the claimed limitation].
As for independent claims 10 and 19, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claims 11 and 20, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 12 and 21, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claims 13 and 22, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for claims 14 and 23, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for claims 17 and 26, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135